Citation Nr: 1749927	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right great toe disability, to include as secondary to service-connected left great toe status debridement with hallux rigidus and osteoarthritis (referred to hereinafter as "left great toe disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection for right great toe hallux rigidus (unspecified right great toe condition with neuropathy and arthritis) was denied therein.  The Veteran appealed this determination.  In September 2012, he testified at a hearing before the undersigned.  In May 2014, the Board reopened service connection for an ingrown right toenail disability in light of new and material evidence following previous denials in this regard.  

The Board then recharacterized the issue on appeal as service connection for a right great toe disability.  This issue finally was remanded for additional development.  In November 2016, the Board denied service connection for a right great toe disability.  The Veteran appealed once again.  In July 2017, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) submitted on behalf of the Veteran and VA earlier that month.  It called for vacatur of the Board's decision and remand back to the Board for readjudication.  Review of the claims file, to include the JMR, at this time reveals that another REMAND for additional development is warranted.


REMAND

If VA obtains a medical examination or opinion for a service connection claim, the duty to assist requires that it be adequate so that adjudication is fully informed. Barr v. Nicholson, 21 Vet. App. 303 (2007). Each opinion accordingly must consist of clear conclusions with supporting evidence and a reasoned explanation connecting them. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007). With respect to secondary service connection, causation and aggravation must be addressed separately.  El Amin v. Shinseki, 26 Vet. App. 136 (2013). Secondary service connection indeed means that a nonservice-connected disability either was caused by or was aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The JMR highlighted the aforementioned.  Next, the Board's reliance on the opinion from a June 2014 VA medical examination was determined to be erroneous.  It was noted that this opinion was inadequate because it addressed direct service connection and causation, but not aggravation, for secondary service connection.  A new VA medical examination or opinion was deemed necessary.  Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  This includes the terms of a JMR.  The Board finds that a new opinion is required.  A new examination also is appropriate, given the length of time that has passed since June 2014.  Arrangements must be made for both.  To further facilitate fully informed adjudication, any outstanding treatment records should be obtained first.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Based on the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records.  Also ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records procured with the claims file.  Notify the Veteran and his representative of any lack of success in obtaining requested records.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination concerning his right great toe.  The examiner shall review the claims file, documenting such in a report to be placed therein.  This examiner also shall document in the report an interview with the Veteran regarding his relevant history and current symptoms.  All necessary tests next shall be performed, the results of which shall be included in the report.  

The examiner next shall diagnose in the report all right great toe disabilities present.  For each diagnosis, the examiner further shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

a)  was incurred during, or is related to, the Veteran's service, whether from his multiple right great toenail removal surgeries or otherwise,

b)  was caused by his service-connected left great toe disability, or

c)  has been aggravated (permanently worsened beyond natural progression) by his service-connected left great toe disability.  The examiner also shall opine as to the level of any such aggravation.

Each opinion must consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided by the examiner.

3.  Finally, readjudicate the claim of entitlement to service connection for a right great toe disability, to include as secondary to service-connected left great toe status debridement with hallux rigidus and osteoarthritis.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made-as may his failure to report for a VA medical examination.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2016).

